THEA~ORNEY                 GENERAL
                       OF-TEXAS




                         September 10, 1957

Honorable Joseph F. Leonard, Jr.
County Attorney
Kerr County
Kerrville, Texas
                                Opinion No. WW-255
                                  Re: Effective date of House
                                     Bill No. 247, Acts 55th
                                     Legislature, Regular Ses-
                                     siih, Chapter 50, page
Bear Mr. Leonard:                    102, and related question.
         Your letter of August 23rd, requests an opinion by
this office on the following two questions:
         1. What Is the effective date of House Bill
         247, Acts 55th Legislature, Regular,Session,
         Chapter 50, page 102?
         2. Are orders and proclamations issued pur-
         suant to the provisions of said Act abut prior
         to the effedtive date thereof valid?
         House Bill 247 declares a closed season on certain
wild life resources in the counties of Llano, Medina, Sutton,
Edwards, Crockett, Gillespie, Kerr, Bandara and Mason Counties.
Section 1 thereof provides that the Game land Fish Commission
shall "by proclamation, rule or regulation, from time to time,
provide the means and the method and the place and the manner
In which such wild life resources may be lawfully taken".
         Section 2 provides in part:
         "Pursuant to and based upon such studies, said
         Commission shall enter its findings of fact with
         respect thereto, and if, in the opinion of the
         Commlssloti,an open season or period of time may
         be safely provided for any of the wild life re-
         sources of said counties, said Commission is auth-
         orized and directed from time to time to provide
         an open season or period of time when such wild
         life resoumes  may be taken.  The proclamation,
Honorable Joseph F. Leonard, Jr. page 2.   (w-255)


        rule, or regulation issued by the Commission
        shall be specific as to the quantlta, species,
        sex, age or size that may be taken.
         Section 7 provides that no proposed rule, regulation
or order shall be adopted unless a public hearing is first held
in the county to be affected by same. The section further pro-
vides that notice of said hearings shall be given in the manner
prescribed.
         Section 9 provides that the orders, rules and regula-
tions adopted by said Commission shall become effective fifteen
days after their adoption except in certain specified instances.
         Section 16 provides that said Act shall be in force
and effect from and after April 14, 1957.
         In reply to your first question, we call your atten-
tion to Section 39 of Article III of the Constitution of Texas,
which reads as follows:
         "No law passed by the Legislature, except the
         general appropriation act, shall take effect or
         go into force until ninety days after the ad-
         journment of the session at which it was enacted,
         unless in case of an emergency, which emergency
         must be expressed in a preamble or in the body of
         the act, the Legislature shall, by a vote of two-
         thirds of all the members elected to each House,
         otherwise direct; said vote to be taken by yeas
         and nays, and entered upon the journals."
         Since the Bill was passed by the Senate by a viva-vote
vote, and not by yeas and nays entered upon the Senate Journal
as prescribed by the foregoing constitutional provision, said
Bill could not become effective, Section 16 of the Bill not-
withstanding, until ninety days after adjournment of the Regu-
lar Session of the 55th Legislature. Hence the effective date
of House Bill'247 would be August 22, 1957.
         With reference to your second question, it has been
consistently held that a statute "speaks as of the time at
which it becomes effective". Accordingly, a legislative act
is operative as notice, and ordinarily it is operative in all
other respects, as soon as it becomes a law. 39 Tex. Jur. 51;
         --.    .
_ ..-.




               Honorable Joseph F. Leonard, Jr. page 3.   (WW-255)


               Moorman             109 Tex. 173, 202 S.W. 727; Anderson v.
               Perrlx, 138 T    596, 161 s.w,2d 4551 Rudco oil & 0as Co. v.
               Lemosters, 14%LW,2d   806, (Clv.AI$. 1940).
                        In view of the foregoing, it Is our opinion that any
               orders, rules or regulation8 promulgated and adopted, pursuant
               to the provisions of House RI11 No. 247, prior to the effective
               date of the Act, are null and void. The authorization to per-
               form such Acts comes into being on August 22, 1957, and not
               before.
                        The scope of this opinion is neoessarily confined to
               answering the two questions submitted, and does not, by impli-
               cation or otherwise, purport to cover any other question which
               may arise in oonnection with the interpretation and enforcement
               of said bill.
                        We have not considered Senate Bill No. 351, Acts 55th
               Legislature, Regular Session, Chapter 152, page 333, mentioned
               in your request, for the reason that this Act applies only to
               Bexar County which is outside your jurisdiction.




                                           SUMMAFlY


                                The effective date of House Bill
                                247, Aots 55th Legislature, Regu-
                                lar Session, Chapter 50, page 102,
                                is August 22, 1957, said date be-
                                ing 90 days after the adjournment
                                of the session at which It was en-
                                acted,
                                Any orders, rules and regulations
                                promulgated and adopted pursuant
                                to the provisions of House Bill
Honorable Joseph F. Leonard, Jr., page 4.   (w-255)


                 247, but prior to the effective
                 date of same, are null and void.
                               Very truly yours,
                                WILL WILSON
                                Attorney General of Texas


                               BY
LP:jl:zt                            Leonard Passmore


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Jim Rogers
Arthur Sandlin
Larry Jones
Wayland C. Rivers, Jr.
REXIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum